     Case 1:20-cv-02727-SCJ-RGV Document 11 Filed 07/22/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,

     Plaintiff,
                                                  Case No.
v.                                                1:20-cv-02727-SCJ-RGV

AMIP MANAGEMENT, LLC and
RUBIN LUBLIN, LLC,

     Defendants.


 CONSENT ORDER GRANTING JOINT MOTION FOR EXTENSION OF
  TIME FOR AMIP MANAGEMENT TO RESPOND TO COMPLAINT

      This matter is before the Court on the Parties’ Joint Motion Extend the

Deadline for AMIP Management, LLC to answer or otherwise respond to the

Complaint. The Court finds that the Parties have shown good cause and the Motion

is hereby GRANTED. AMIP Management, LLC has through and including

August 11, 2020, to file its answer or other response to the Complaint.

      IT IS SO ORDERED, this 22nd day of July, 2020.
